                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF SOUTH CAROLINA
                              FLORENCE DIVISION

    United States of America,                   Crim. No. 4:08-cr-00746-TLW-1

          v.
                                                               Order
    Calvin Burkett Clark



         This matter is before the Court on Defendant’s motion for a sentence reduction

pursuant to the First Step Act of 2018, passed by Congress and signed into law by the

President on December 21, 2018. Pub. L. No. 115-391, 132 Stat. 5194. This law

contains sentencing provisions that apply retroactively to certain defendants

previously sentenced.

         Defendant pled guilty to a charge of Conspiracy to Possess With Intent to

Distribute 50 Grams or More of Cocaine Base, in violation of 21 U.S.C. §§ 841(a)(1),

841(b)(1)(A)(iii), and 846. After taking into account the § 851 Information that the

Government previously filed, his statutory sentencing range was 20 years to Life,

followed by at least 10 years of supervised release.1 PSR ¶¶ 132, 138. His Guidelines

range at sentencing—after taking into account the 20-year mandatory minimum—

was 240–293 months (35/IV), followed by 10 years of supervised release. PSR ¶¶ 133,

141. The Court imposed a 240-month term of imprisonment, followed by a 10-year

term of supervised release. ECF No. 114. On January 23, 2017, the President




1At sentencing, the Government withdrew all but one of the § 851 enhancements,
which resulted in these statutory penalties. See ECF No. 115.


                                            1
commuted Defendant’s sentence to 168 months imprisonment. ECF No. 202. BOP

records reflect that he was released from custody on September 20, 2019.

      Section 404(b) of the First Step Act provides that “[a] court that imposed a

sentence for a covered offense may . . . impose a reduced sentence as if sections 2 and

3 of the Fair Sentencing Act of 2010 . . . were in effect at the time the covered offense

was committed.” Section 404(a) defines “covered offense” as “a violation of a Federal

criminal statute, the statutory penalties for which were modified by section 2 or 3 of

the Fair Sentencing Act of 2010 . . . , that was committed before August 3, 2010.” As

noted above, Count 1 charged him with violating 21 U.S.C. §§ 841(a)(1),

841(b)(1)(A)(iii), and 846.   Section 2(a) of the Fair Sentencing Act modified the

statutory penalties set forth in 21 U.S.C. § 841(b)(1)(A)(iii) by increasing the

threshold amount of crack from 50 grams to 280 grams.

      The Government takes the position that Defendant is not eligible for relief

under the First Step Act because the crack weight for which he was held accountable

at sentencing—16.7 kilograms—exceeds the current § 841(b)(1)(A)(iii) threshold of

280 grams. The Government asserts that if the Fair Sentencing Act had been in effect

when he committed the offense of conviction, the Government would have charged

the current § 841(b)(1)(A)(iii) threshold amount. See ECF No. 230 at 4–5. The Fourth

Circuit has recently considered the question of when a defendant is eligible for relief

under the First Step Act, ultimately holding that “any inmate serving a sentence for

pre-August 3, 2010 violations of 21 U.S.C. § 841(b)(1)(A)(iii) or (B)(iii)—both of which

were modified by Section 2 of the Fair Sentencing Act—is serving ‘a sentence for a



                                           2
covered offense’ and may seek a sentence reduction under the First Step Act.” United

States v. Wirsing, 943 F.3d 175, 185 (4th Cir. 2019) (citations omitted). Because

Defendant is serving a sentence for a pre-August 3, 2010 violation of

§ 841(b)(1)(A)(iii), he is eligible for a sentence reduction under § 404(b) of the First

Step Act and 18 U.S.C. § 3582(c)(1)(B).

      Though Defendant is eligible for a sentence reduction, a reduction is not

automatic. Section 404(c) of the First Step Act explicitly provides that “[n]othing in

this section shall be construed to require a court to reduce any sentence pursuant to

this section.” The Government argues that even if the Court concludes that he is

eligible for relief, the Court should exercise its discretion to not reduce his sentence

because the Government would have charged him with the current threshold amount

if the Fair Sentencing Act had been in place when he committed the offense of

conviction. See ECF No. 230 at 6. Notably, Wirsing did not address whether that

particular defendant’s sentence should have been reduced, only that he was eligible

for consideration. See Wirsing, 943 F.3d at 186.

      In considering whether to reduce Defendant’s sentence, the Court has carefully

reviewed the Presentence Investigation Report and Sentence Reduction Report, and

has considered the current statutory range, the Guidelines range, the § 3553(a)

factors, and evidence of post-sentencing mitigation. In light of these considerations,

the Court concludes that a sentence reduction is not appropriate in this case. There

are several reasons why the Court has reached this conclusion, including (1) he was

held accountable at sentencing for a crack weight (16.7 kilograms) that would have



                                           3
supported a charge to the current threshold amount (280 grams); (2) he has multiple

prior drug convictions; and (3) he has a prior conviction for possessing a sawed-off

shotgun. For these reasons, the Court declines to reduce his sentence, and his motion,

ECF No. 218, is therefore DENIED.

      IT IS SO ORDERED.

                                       s/ Terry L. Wooten
                                       Terry L. Wooten
                                       Senior United States District Judge

December 12, 2019
Columbia, South Carolina




                                          4
